MEMORANDUM **
Rick L. Lamere appeals from the 320-month sentence imposed by the district court in an amended judgment following its grant of a downward departure pursuant to the government’s Rule 35 motion.
Because Lamere is appealing the district court’s ruling on a Rule 35 motion, this Court may assert jurisdiction only if his appeal satisfies one of the four criteria enumerated in 18 U.S.C. § 3742(a). See United States v. Arishi, 54 F.3d 596, 599 (9th Cir.1995). Lamere’s only contention is that the sentence reduction he received does not properly reflect the assistance he provided to the government. Because he has failed to satisfy the requirements set forth in § 3742(a), we lack jurisdiction to review this appeal. See Arishi, 54 F.3d at 597; cf. United States v. Doe, 374 F.3d 851, 853 (9th Cir.2004).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.